Citation Nr: 0516858	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  98-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1950 to 
September 1954.

This appeal is from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).

In December 1997 and in May 1998 the RO adjudicated the claim 
on a finality basis, and the Board of Veterans' Appeals 
(Board) styled the issue on appeal that way in remand 
decisions of June 2000 and November 2001.  The RO and the 
veteran's representative correctly identified the issue in 
subsequent procedural documents.  When the Board remanded the 
case in December 2003, it restated the issue as service 
connection for seizure disorder, with all of the RO's 
subsequent references to the issue on appeal following suit.  
Despite the foregoing, the issue before the Board is as 
stated on the title page.  

The veteran failed to report for a scheduled hearing before a 
Veteran's Law Judge without prior notice or evidence of good 
cause.  His request for a hearing is deemed withdrawn.  
38 C.F.R. §§ 20.702(d), 20.704(d) (2004).


FINDINGS OF FACT

1.  The Board denied a claim for service connection for 
seizure disorder in May 1997, finding that VA had not 
received new and material evidence to reopen the claim since 
VA's last final denial of the claim in April 1991.

2.  Evidence presented or secured to the record since May 
1997 either was cumulative or redundant of evidence 
previously submitted, or it does not bear directly or 
substantially on the matter under consideration, and it is 
not so significant that it must be considered to decide the 
claim fairly.


CONCLUSIONS OF LAW

1.  The May 1997 decision of the Board of Veterans' Appeals 
denying service connection for a seizure disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1100 (2004).

2.  Evidence presented or secured since May 1997 is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1997, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a seizure disorder.  
That decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1100 (2004).  The claim may not be 
reopened and allowed unless new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence has not been submitted.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation defining new and material 
evidence applies to the determination whether evidence is new 
and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  This claim to reopen was already pending on the 
effective date of the most recent amendment of the definition 
of new and material evidence, which expressly applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  Consequently, this appeal is 
decided under the older version of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since May 1997 is of 
concern for the purpose of reopening the back claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require that 
evidence submitted since May 1997 "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

Prior to May 1997, the evidence in the veteran's claims file 
comprised service medical records showing a history of head 
injury and headaches prior to service, of head injury and 
headaches during service, and extensive VA and private 
medical records from November 1954 to April 1994, the 
veteran's several statements of head injury in service upon 
falling in a bomb pit, of which his March 1994 statement is 
typical, and January and February 1990 statements of the 
veteran's brother and ex-wife, respectively, affirming their 
knowledge of the veteran's headaches from about the time of 
his separation from service to the present.  The medical 
records previously of record show a history of multiple brain 
infarcts, including trauma from falls, possible infarction, 
and ethanolism, as is well reflected in private and VA 
hospital reports of November 1982 and August 1987, and in Dr. 
Mazo's history of March 1989.  The Board found, in essence, 
that the salient feature of all of the medical records and 
the lay statements of record was that they lacked any 
evidence of an association between seizures first diagnosed 
many years after service and a head injury in service, nor 
did they otherwise establish incurrence of seizures in 
service.  The Board found this to be so both of the evidence 
of record prior to April 1991 and of the evidence submitted 
between the last prior VA denial and the May 1997 Board 
decision.

Since May 1997, VA has obtained several extensive additional 
medical records from the Social Security Administration and 
from VA.  They comprise primarily private hospital records, 
and some VA records, from June 1987 to June 2003.  They 
provide extensive documentation of multiple head traumas 
subsequent to service, losses of consciousness, an old skull 
fracture noted on VA x-ray of July 1987, and new skull 
fracture was noted by x-ray in July 1987 when he was brought 
to a private hospital after possibly being unconscious for 
two-days, apparently either after a fall down 14 stairs or 
after an assault, according to July 1987 Mount Carmel 
Hospital reports.  A VA outpatient neurology note of 
September 2002 opined that the veteran's seizures since age 
23 are related to alcohol.

Most of the documents received since May 1997 are new.  The 
most salient feature of them is that again, they document 
seizure activity, as is seen, for example, in the October 
2001 records of Grant Riverside Hospital, but make no 
connection between the veteran's documented seizures and his 
military service.

The veteran testified in May 1998 that he fell into a bomb 
crater in Germany, and he reconfirmed the prior evidence of 
record that showed the first diagnosis of seizure disorder in 
or about 1989.  The veteran's assertion that his seizures 
result from a head injury in service is not new, and remains, 
as the Board found in May 1997, citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992), an uncorroborated lay medical opinion 
that cannot be new and material evidence, even if it were 
new.  It is the medical nexus between a head injury in 
service and the veteran's seizures that VA has repeatedly 
found lacking, and it remains lacking in the new evidence.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In November 1997, the veteran submitted nearly verbatim 
statements by his brother and his ex-wife to the effect that 
the veteran had head pains when he came out of service and 
that he was "going into passing out," which they knew of 
from "1954, 55, 56, 57, 58, 59, 60-into these years."  The 
brother's statement of January 1990 and his ex-wife's 
statement of February 1990, which the Board considered in its 
June 1990 denial, were to the same effect, lacking only the 
enumeration of the years during which they were aware of the 
veteran's "passing out," as the brother put it in January 
1990.  The statements are redundant, and hence not new and 
material.  38 C.F.R. § 3.156(a).

In sum, the veteran has not presented new and material 
evidence. VA cannot reopen the claim for de novo review.  
38 U.S.C.A. § 5108 (West 2002).

II.  Duty to Notify and to Assist

VA has repeatedly notified the veteran of the information and 
evidence necessary to substantiate his claim, beginning with 
the March 1998 RO letter, the July 1998 statement of the 
case, a September 1998 letter, an April 2000 letter, the 
Board's June 2000 remand, a May 2001 supplemental statement 
of the case, and in letters expressly in terms of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), in March 2002, August 2002, 
and May 2004.  The veteran and his representative have argued 
to the point that the veteran has submitted new and material 
notice, so any defect is moot in letters that identified the 
evidence necessary in terms of proving service connection 
rather than specifically identifying new and material 
evidence, because the appellant has demonstrated actual 
knowledge of the quality of evidence required in his case.

VA has notified the veteran of his rights and of his and VA's 
respective duties in producing evidence.  In fact, VA has 
offered assistance beyond that mandated by regulation in this 
case. The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Under the law 
in effect at the time of the veteran's October 1997 
application to reopen the claim, VA had no duty to assist the 
veteran to develop evidence in support of his claim until the 
previously disallowed claim was reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218 (1999).  VA has discharged its 
notice duties in this case.

In assisting the veteran in obtaining evidence in this case, 
VA has solicited evidence from every source of which it had 
notice, and notified the veteran in letters of August 1998, 
and August and October 2002 of VA's failure to obtain certain 
evidence.  A SSOC of December 2002 also informed the veteran 
of a failure to obtain certain evidence.  Whereas this 
assistance exceeded that mandated by the Act or by regulation 
for a claim in the posture of the veteran's claim, there can 
be no prejudicial failure of assistance in this case.

VA had no duty to examine the veteran in the absence of new 
and material evidence to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for seizure disorder not having been 
presented or secured, the appeal is denied.



	                        
____________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


